Name: 2004/183/EC: Council Decision of 13 January 2004 on the signature and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the transitional points system applicable to heavy goods vehicles travelling through Austria
 Type: Decision
 Subject Matter: land transport;  organisation of transport;  European construction;  environmental policy;  Europe
 Date Published: 2004-02-25

 Avis juridique important|32004D01832004/183/EC: Council Decision of 13 January 2004 on the signature and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the transitional points system applicable to heavy goods vehicles travelling through Austria Official Journal L 057 , 25/02/2004 P. 0019 - 0019Council Decisionof 13 January 2004on the signature and provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the transitional points system applicable to heavy goods vehicles travelling through Austria(2004/183/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71(1), in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission negotiated an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the transitional points system applicable to heavy goods vehicles travelling through Austria.(2) Subject to its conclusion at a later date, the Agreement should be signed.(3) Arrangements should be made for the provisional application of the Agreement from 1 January 2004,HAS DECIDED AS FOLLOWS:Article 1The President of the Council is authorised to designate the person(s) entitled to sign, on behalf of the European Community, the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Croatia concerning the transitional points system applicable to heavy goods vehicles travelling through Austria, subject to its conclusion at a later date.The text of the Agreement is attached to this Decision.Article 2The Agreement referred to in Article 1 shall be applied on a provisional basis from 1 January 2004.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 13 January 2004.For the CouncilThe PresidentB. Cowen